DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11-14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2020/0013871 to An et al (hereinafter An) in view of US PG Pub 2008/0001250 to Ichimura et al (hereinafter Ichimura).
Regarding Claim 1, An discloses a semiconductor device comprising:
a substrate (100, Fig. 5);

a gate structure (115) over the fin;
a bottom electrode over (176a) and electrically coupled to the gate structure;
a ferroelectric layer (50) around the bottom electrode (see below); and
a top electrode (176b) around the ferroelectric layer.

While An discloses a ferroelectric capacitor, An does not disclose a bottom electrode comprising an electrically conductive material that fills a space between exterior sidewalls of the bottom electrode, wherein the exterior sidewalls face away from a center axis of the bottom electrode perpendicular to an upper surface of the substrate. Such a limitation would result in a “plug” or central core for the bottom electrode, allowing for the ferroelectric layer to be “around” the bottom electrode.
Ichimura discloses a capacitor wherein the bottom electrode (42, Fig. 5) comprises an electrically conductive material that fills a space between exterior sidewalls of the bottom electrode, wherein the exterior sidewalls face away from a center axis of the bottom electrode perpendicular to an upper surface of the substrate. The capacitor includes a dielectric layer (43) which contacts and extends along sidewalls of the bottom electrode and an upper surface of the bottom electrode distil from the substrate (Fig. 5).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the ferroelectric capacitor of An to be an inverted U-shape rather than a regular U-shaped capacitor. A U-shaped capacitor allow for an increase in surface area of the dielectric material, thereby increasing the capacity of the capacitor. Whether the U-shape is normal or inverted does not alter the surface area of the dielectric capacitor. However, an inverted U-shape would have 

Regarding Claim 2, the combination of An and Ichimura makes obvious the semiconductor device of Claim 1, wherein the bottom electrode has a longitudinal axis perpendicular to a major upper surface of the substrate (An, Figs. 5 and 11; Ichimura, Fig. 5).

Regarding Claim 4, the combination of An and Ichimura makes obvious the semiconductor device of Claim 3, wherein the top electrode contacts and extends along sidewalls of the ferroelectric layer (Ichimura, top electrode 44, Fig. 5).

Regarding Claim 5, the combination of An and Ichimura makes obvious the semiconductor device of Claim 4, wherein the top electrode further contacts and extends along an upper surface of the ferroelectric layer (Ichimura, Fig. 5).

Regarding Claim 11, An discloses a semiconductor device comprising:
a fin (active region beneath gate 115; see 210 1, Fig. 11, fora side profile) protruding above a substrate (100, Fig. 5);
a first gate (115) structure over the fin; and
a first ferroelectric capacitor (176) over and electrically coupled to the first gate structure, wherein the first ferroelectric capacitor comprises:
a first bottom electrode (176a) over and electrically coupled to the first gate structure;

a first top electrode (176b) surrounding the first ferroelectric film.

While An discloses a ferroelectric capacitor, An does not disclose the bottom electrode to comprise a solid-core structure wherein the ferroelectric layer surrounds the bottom electrode.
Ichimura discloses a capacitor wherein the bottom electrode (42, Fig. 5) comprises a solid-core structure and includes a dielectric layer (43) which contacts and extends along sidewalls of the bottom electrode and an upper surface of the bottom electrode distil from the substrate (Fig. 5).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the ferroelectric capacitor of An to be an inverted U-shape rather than a regular U-shaped capacitor. A U-shaped capacitor allow for an increase in surface area of the dielectric material, thereby increasing the capacity of the capacitor. Whether the U-shape is normal or inverted does not alter the surface area of the dielectric capacitor. However, an inverted U-shape would have had obvious advantages such as an increased surface area of the upper electrode for landing an upper contact on. Having an inverted U-shape would have resulted in the structure of An having the ferroelectric layer contact and extend along sidewalls of the bottom electrode and an upper surface of the bottom electrode.

Regarding Claim 12, the combination of An and Ichimura makes obvious the semiconductor device of Claim 11, further comprising:
a first dielectric layer (71, Fig. 5) over the first gate structure, wherein the first dielectric layer is between the first gate structure and the first ferroelectric capacitor; and


Regarding Claim 13, the combination of An and Ichimura makes obvious the semiconductor device of Claim 12, wherein the first ferroelectric film extends along an upper surface of the first dielectric layer beyond exterior sidewalls of the first top electrode that face away from the first bottom electrode (Ichimura, Fig. 5).

Regarding Claim 14, the combination of An and Ichimura makes obvious the semiconductor device of Claim 11, wherein the first top electrode comprises a first material that extends continuously along sidewalls of the first ferroelectric film and along an upper surface of the first ferroelectric film (Ichimura, Fig. 5]).

Regarding Claim 16, the combination of An and Ichimura makes obvious the semiconductor device of Claim 11, further comprising:
a second gate structure over the fin; and
a second ferroelectric capacitor over and electrically coupled to the second gate structure, wherein the second ferroelectric capacitor comprises:
a second bottom electrode over and electrically coupled to the second gate structure,
a second ferroelectric film surrounding the second bottom electrode, wherein the second ferroelectric film extends along sidewalls and atop surface of the second bottom electrode; and
a second top electrode surrounding the second ferroelectric film since such a structure would have been a mere duplication of the first gate structure and the first ferroelectric capacitor. A duplication of an existing structure has been held to be within the general skill of a worker in the art.

Altering a first height of the first bottom electrode such that it is larger than a second height of the second bottom electrode, wherein the first height and the second height are measured along a first direction perpendicular to a major upper surface of the substrate, would have additionally been obvious to one of ordinary skill in the art since such a modification would have had obvious results such as reducing the size, and therefore capacitance, of the second ferroelectric capacitor. Different gate structures may require different capacitor sizes depending on the intended circuit being designed. Absent any unexpected results by Applicant, forming circuits with different sized capacitors would have been obvious to one of ordinary skill in the art.

Regarding Claim 21, the combination of An and Ichimura makes obvious the semiconductor device of Claim 1, wherein the ferroelectric layer comprises HfO.sub.2, HfZrO.sub.2, ZrO.sub.2 or HfO.sub.2 (An, [0107])

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 6-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 recites a method of forming a ferroelectric capacitor electrically connected to a finFET gate structure, through a first via, wherein forming the ferroelectric capacitor comprises:
forming a bottom electrode over the first dielectric layer, the bottom electrode protruding above an upper surface of the first dielectric layer distal from the substrate, the bottom electrode electrically coupled to the first via;

conformally forming a top electrode layer over the ferroelectric film; and
performing an anisotropic etching process to remove first portions of the top electrode layer extending along an upper surface of the ferroelectric film facing away from the substrate,
wherein after the anisotropic etching process, second portions of the top electrode layer remain and extend along sidewalls of the ferroelectric film.

The method above removes the top portion of the upper electrode as seen in Fig. 13 of Applicant’s method. The references of record do not disclose, or suggest, such a method. A search of other, relevant references in the art does not show Applicant’s method to be anticipated or obvious. Claims 18-20 depend on Claim 17 and are allowable for at least the reasons above.

Claim 6 requires a first width measured between exterior sidewalls of the top electrode facing away from the bottom electrode be the same as a second width measured between exterior sidewalls of the ferroelectric layer facing away from the bottom electrode, see Fig. 15A of Applicant’s drawings. Such an embodiment requires a narrow upper portion of atop electrode which the references of record do not disclose, or suggest. A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious.

Claim 7 requires the top electrode comprise a first electrically conductive material that extends along the sidewalls of the ferroelectric layer, and comprise a second electrically conductive material that extends along the upper surface of the ferroelectric layer, wherein the first electrically conductive material is different from the second electrically conductive material. The references of record do not Claims 8-10 depend on Claim 7 and are allowable for at least the reasons above.

Claim 15 recites similar subject matter of Claim 7 and is also allowable if included in Claim 11.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection relies on Ichimura which was not specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID C SPALLA/               Primary Examiner, Art Unit 2818